Citation Nr: 1045118	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the Veteran's application to reopen 
service connection for bilateral hearing loss.  

The Veteran testified via video conference before the undersigned 
Acting Veterans Law Judge in July 2009.  A copy of the transcript 
of this hearing has been associated with the claims file.

In a January 2010 decision, the Board reopened service connection 
for bilateral hearing loss.  In the same document, the Board 
remanded the reopened claim to the Appeals Management Center 
(AMC) for further development.  The record indicates that the AMC 
complied with the Board's requests, including the provision of a 
VA medical examination.  As the AMC complied with the January 
2010 Remand directives, we will proceed to render a decision on 
this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting the Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).


FINDING OF FACT

The Veteran has hearing loss from acoustic trauma in service.


CONCLUSION OF LAW

Hearing loss was incurred as a result of service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
bilateral hearing loss, there is no reason to discuss how VA has 
satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease shown in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Hearing loss will be considered a disability to VA disability 
compensation purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
In evaluating claims of service connection for hearing loss, the 
threshold for normal hearing is from 0 to 20 decibels, with 
higher threshold levels indicating some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that a veteran may establish the required nexus 
between his current hearing loss disability and his term of 
military service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 
352 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Hearing Loss

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for the Veteran's bilateral hearing loss 
disorder.  As an initial matter, the Board finds that the weight 
of the evidence demonstrates that the Veteran experienced 
exposure to loud noises during service.  The Veteran's service 
personnel records indicate that, during service, his Military 
Occupational Specialty was equivalent to that of an air 
policeman.  In his testimony at the July 2009 Board personal 
hearing, the Veteran indicated that, as part of his in-service 
duties, he had to patrol a flight line as planes were taking off 
and landing.  In a November 2006 statement, the Veteran's brother 
indicated that he served with the Veteran at support bases in 
California and Germany.  He reported that, during the times he 
was stationed with the Veteran, the Veteran was exposed to noise 
from aircraft engines while he patrolled the flight lines.  Also, 
at the July 2009 Board personal hearing, the Veteran testified 
that he was exposed to weapons fire without benefit of adequate 
ear protection during in-service training.  Based on the 
Veteran's credible testimony, corroborated by the statements of 
his brother, the Board finds that the Veteran was exposed to loud 
noises during service.  

Reviewing the Veteran's service treatment records, the Board 
notes that the August 1962 service entrance examination indicates 
that the Veteran's puretone thresholds did not meet the VA 
criteria for a hearing loss disorder under 38 C.F.R. § 3.385.  
Subsequent service treatment records do not contain any notation 
indicating diagnosis or treatment for a hearing loss disorder.  
The Veteran's July 1966 service discharge examination report does 
not contain any audiological findings.  Even though medical 
evidence does not establish hearing loss meeting VA criteria at 
discharge, such evidence is not required to establish service 
connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does 
"not serve as a bar to service connection" where audiometric 
test scores at service separation do not establish hearing loss 
disability).

Having reviewed the evidence of record, the Board finds that the 
Veteran experienced chronic symptomatology of hearing loss since 
service.  In his November 2006 statement, the Veteran's brother 
stated that, in 1964, he was transferred to an overseas 
assignment after being stationed with the Veteran for two years.  
He recalled that, prior to the transfer, the Veteran's hearing 
appeared to be normal.  However, when the Veteran's brother 
returned from his overseas assignment two years later, he noticed 
that the Veteran's hearing had deteriorated.  At the July 2009 
Board personal hearing, the Veteran testified that he started to 
notice his hearing loss soon after his discharge from service.  
The Veteran's wife testified that she married the Veteran one 
year after his discharge from service.  During that time, she had 
noticed his hearing deteriorate.  The earliest post-discharge 
audiology examination of record, specifically an August 1983 
private treatment record, includes results meeting the VA 
criteria for a hearing loss disorder under 38 C.F.R. § 3.385.  
Subsequent treatment records contain similar results.  Therefore, 
the Board finds that the evidence of record indicates that the 
Veteran has experienced chronic hearing loss symptomatology since 
service.  

Finally, the Board finds that the Veteran currently has a hearing 
loss disorder and that such a disorder is as likely as not 
related to noise exposure during service.  In a March 2010 VA 
audiology examination report, a VA examiner diagnosed moderately-
severe bilateral hearing loss.  In her report, the examiner noted 
reviewing the Veteran's service treatment records and the post-
discharge records indicating hearing loss.  Having interviewed 
the Veteran, she noted that he had reported noise exposure during 
service and denied post-service noise exposure during his 28-year 
post-service career, working as a receiving clerk in a warehouse.  
Considering the medical evidence and the history of in-service 
noise exposure, the examiner stated that the Veteran's current 
hearing loss was at least as likely as not caused by acoustic 
trauma during service.  Considering the March 2010 VA examiner's 
review of the claims file, the thoroughness of her audiology 
examination, and the persuasiveness of her conclusions, the Board 
finds her opinion to have great probative value in this matter.  
See Prejean v. West, 13 Vet. 444, 448 (2000).

Considering the evidence indicating acoustic trauma during 
service with continuity of hearing loss symptomatology after 
service, and the probative medical opinion indicating a nexus 
between the Veteran's current hearing loss disorder and service, 
the Board finds that all reasonable doubt in this matter should 
be decided in the Veteran's favor and that that service 
connection for a bilateral hearing disorder is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


